Title: From James Madison to David Montague Erskine, 4 October 1808
From: Madison, James
To: Erskine, David Montague



Sir,
Department of State, Oct. 4th. 1808.

I have taken the earliest convenient Occasion of laying before the President Your Letter of the 11th. Ult, representing that Your Government claims an Explanation respecting the occupancy by the United States of Moose Island in Passamaquoddy Bay, and their Conversion of it into a Military Post, as also that Your Government having been informed of a violent Seizure of a Boat laden with Flour, after it had touched at Deer Island, considers it is an Act of still more direct hostility, which ought both to be disavowed, and hereafter prevented.
The President regrets that Your Governt: should have permitted itself to be misled into so hasty and so peremptory a resort to this, by Information concerning Moose Island, which an Enquiry into Facts would at once have invalidated.
Without entering into further details it will suffice to remind You that Moose Island has, from the date of the Independence of the United States to the present Moment been within their exclusive possession, that forming an integral part of the State of Massachusetts, it has been constantly under its actual Jurisdiction; and that it has for a number of Years, been like other parts of that State, organized into a local Corporation.  And so far is the right from being separable, in this Case, from the possession, by any Inference from the Tenor of the Treaty of 1783, that a recurrence to that Instrument will shew that the United States comprehends not only Moose Island and others in Passamaquoddy Bay occupied by them, but the Island of Grand Menan also, which being at present wrongfully in the possession of Great Britain, will doubtless be readily relinquished to the just Title of the United States.
From this simple View of the Case, which cannot fail to be satisfactory to your Government, it results that the United States are under no responsibility but to themselves, for the Military post established on Moose Island and can therefore be swayed by no Motive other than their friendly and accustomed frankness, in stating that the inconsiderable establishment in question has been suggested less by a regard even to general Security, than to the Aid it may afford to the Custom House which has for some Time been established on the same Island, in preventing Violations and Evasions of our commercial Laws.
In Confirmation of the Construction here put on the Treaty of 1783 I might refer, as You well know, to the demarkation fixed by a Convention of limits signed at London on the 12th: day of May 1803; which altho’ not finally ratified, is known to have failed on grounds no wise controverting that particular Arrangement.  I might remark also, Sir, that if the right of the United States to Moose Island were to be made a Subject of discussion between the two Nations, the actual possession of it by the United States would clearly authorize such an establishment on it, and for such purposes, as have been explained.
With respect to the Seizure of the Boat laden with Flour, after it had touched at Deer Island, the Case is too imperfectly stated to admit any other Answer, than that the United States, always ready to give Examples themselves of what they require from others, will take every Step which may be necessary to prove their respect for the Jurisdiction of a friendly Nation.  In the mean Time, and untill an Enquiry into the Nature of the Transaction shall be aided by some reference to the Time, the precise place and the Names of the Vessel and the persons concerned in the Seizure complained of; the Act if committed with in the Jurisdiction of His Britannic Majesty, may reasonably be presumed to have resulted from the pursuit of known Transgressors of the Laws of the United States, and from a Mistake of the Line of Boundary which ought to have arrested it.  I have the Honor to be With great Respect and Consideration Sir, Your most obt: Servt:

(Signed) James Madison.

